DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 7-14, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one or more non-elected inventions/species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 25 August 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 15, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379).
Sudo et al. (US 2017/0169860) teach a data storage device (100, see FIG. 1, for instance) comprising a housing (includes 168/402, see FIG. 4B, for instance), wherein the housing comprises at least a first substrate (402), and a joint line (below 407) between the first substrate and a second substrate (406); and at least one layer (407) covering at least a portion of the joint line to physically couple the first substrate to the second substrate (as shown in FIG. 4B, for instance), wherein the first substrate comprises at least one through-hole (covered by 406); wherein the second substrate comprises a data storage device component (406) positioned proximal to the through-hole (as shown in FIG. 4B, for instance), wherein the joint line is present between the first substrate and the data storage device component (as shown in FIG. 4B, for instance); and wherein the at least one layer covers at least a portion of the joint line to physically couple the data storage device component to the first substrate (as shown in FIG. 4B, for instance) [as per claim 15]; wherein the first substrate comprises a hard disk drive base (402, see paragraph [0052], for instance) [as per claims 2 and 4]; wherein the first substrate comprises a hard disk drive base (402, see paragraph [0052], for instance), and wherein the data storage device component comprises a pass-through connector (406, see paragraph [0052], for instance) [as per claim 17]; wherein the joint line does not include adhesive, solder, a laser weld and a friction stir weld to physically couple the first substrate to the second substrate (as shown in FIG. 4B, for instance, i.e., there is no adhesive, solder, or weld present in the joint line to physically couple the first substrate to the second substrate, see also paragraph [0053], for instance) [as per claim 20]; and wherein the at least one layer covering at least a portion of the joint line hermetically seals an interior of the data storage device from an exterior along the portion of the joint line that is covered by the at least one layer (see paragraph [0052], for instance, i.e., “a hermetic electrical connector 406 is coupled, and whereby the interface 400 is sealed with a laminated film 407”) [as per claim 21].
Sudo et al. (US 2017/0169860), however, remains silent as to the at least one layer being formed by “solid-state deposition” as per claims 2, 4, 15, 17, 20 and 21, and “wherein the at least one solid-state deposition layer comprises magnesium or alloys thereof” as per claim 4.
Lancaster-Larocque et al. (US 2015/0030379) teach that forming a layer (2706, see FIG. 37, for instance) by solid-state deposition (see paragraph [0108], for instance) to cover at least a portion of a joint line (between 2702 and 2704) to physically couple a first substrate (2702) to a second substrate (2704) is a notoriously old and well known physical coupling technique, and that magnesium is a notoriously old and well known solid-state deposition layer material (see paragraph [0108], for instance, i.e., “solid state deposition 2706 is formed from… magnesium”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the at least one layer of Sudo et al. (US 2017/0169860) be formed by solid-state deposition as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379); and to have had the at least one solid-state deposition layer comprise magnesium as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the at least one layer of Sudo et al. (US 2017/0169860) be formed by solid-state deposition as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379) since such is a notoriously old and well known physical coupling technique, and selecting a known physical coupling technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the at least one solid-state deposition layer comprise magnesium as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379) since such is a notoriously old and well known solid-state deposition layer material, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379) as applied to claims 2 and 15 above, and further in view of Aoyagi et al. (US 2008/0259503).
Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379) teach/suggest the data storage device as detailed in paragraph 4, supra.
Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379), however, remain silent as to “wherein the hard disk drive base comprises a first metallic composition, wherein the at least one solid-state deposition layer comprises a second metallic composition, and wherein the first metallic composition and the second metallic composition are all different from each other” [as per claim 3]; “wherein the hard disk drive base is a cast hard disk drive base” [as per claim 5]; and “wherein the at least one solid-state deposition layer comprises an aluminum alloy, and wherein the hard disk drive base is an aluminum cast hard disk drive base or a wrought aluminum hard disk drive base” [as per claim 6].
Aoyagi et al. (US 2008/0259503) teach that an aluminum cast hard disk drive base is a notoriously old and well known hard disk drive base composition (see paragraph [0008], for instance, i.e. “a base molded by aluminum die casting”).  Lancaster-Larocque et al. (US 2015/0030379) teach that aluminum is a substrate material (see paragraph [0108], for instance, “first substrate 2702 and second substrate 2704 are formed from aluminum”) and that the solid-state deposition layer may be formed of a different material (see paragraph [0108], for instance, “solid state deposition 2706 is formed from different materials than that of first substrate 2702 and second substrate 2704.  For example, in some embodiments, solid state deposition 2706 is formed from nickel or magnesium”), or an aluminum alloy (see paragraph [0047], for instance, “the first species and second species of metal can belong to the same family of metals (AL, for example) but different alloys.  For example, the first species of metal can be aluminum whereas the second species of metal can also be aluminum.  Therefore, the terms ‘first species’ and ‘second species’ can be broadly interpreted to mean metals that are compatible with the solid-state deposition process”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the hard disk drive base of Sudo et al. (US 2017/0169860) comprise a first metallic composition, and the at least one solid-state deposition layer of Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379) comprise a second metallic composition, wherein the first metallic composition and the second metallic composition are all different from each other as taught/suggested by Aoyagi et al. (US 2008/0259503) and Lancaster-Larocque et al. (US 2015/0030379); to have had the hard disk drive base of Sudo et al. (US 2017/0169860) be a cast hard disk drive base as taught/suggested by Aoyagi et al. (US 2008/0259503); and to have had the at least one solid-state deposition layer of Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379) comprise an aluminum alloy as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379), and the hard disk drive base of Sudo et al. (US 2017/0169860) be an aluminum cast hard disk drive base as taught/suggested by Aoyagi et al. (US 2008/0259503).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the hard disk drive base of Sudo et al. (US 2017/0169860) comprise a first metallic composition, and the at least one solid-state deposition layer of Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379) comprise a second metallic composition, wherein the first metallic composition and the second metallic composition are all different from each other as taught/suggested by Aoyagi et al. (US 2008/0259503) and Lancaster-Larocque et al. (US 2015/0030379) since aluminum is a notoriously old and well known hard disk drive base/substrate material as shown by Aoyagi et al. (US 2008/0259503) and Lancaster-Larocque et al. (US 2015/0030379), and a “different material”, i.e., “nickel or magnesium,” is a notoriously old and well known solid-state deposition layer material as shown by Lancaster-Larocque et al. (US 2015/0030379), and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
One of ordinary skill in the art would have been motivated to have had the hard disk drive base of Sudo et al. (US 2017/0169860) be a cast hard disk drive base as taught/suggested by Aoyagi et al. (US 2008/0259503) since such is a notoriously old and well known hard disk drive base composition, and selecting a known hard disk drive base composition on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the at least one solid-state deposition layer of Sudo et al. (US 2017/0169860) in view of Lancaster-Larocque et al. (US 2015/0030379) comprise an aluminum alloy as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379), and the hard disk drive base of Sudo et al. (US 2017/0169860) be an aluminum cast hard disk drive base as taught/suggested by Aoyagi et al. (US 2008/0259503) since cast aluminum is a notoriously old and well known hard disk drive base material as shown by Aoyagi et al. (US 2008/0259503) and aluminum is a notoriously old and well known substrate material and solid-state deposition layer material as shown by Lancaster-Larocque et al. (US 2015/0030379), and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.
The applicant argues that “there is no apparent reason or benefit based on the Lancaster-Larocque et al. reference why one of skill in the art would have substituted the solid state deposition 2706 in the Lancaster-Larocque et al. reference for the laminated film 407 in the Sudo et al. reference to seal the interface 400 as instructed by Sudo et al.  The Lancaster-Larocque et al. reference does not report that 2706 can be used to seal as described in the Sudo et al. reference.”
This argument, however, is not found to be persuasive as Lancaster-Larocque et al. (US 2015/0030379) teach that forming a layer (2706, see FIG. 37, for instance) by solid-state deposition (see paragraph [0108], for instance) to cover at least a portion of a joint line (between 2702 and 2704) to physically couple a first substrate (2702) to a second substrate (2704) is a notoriously old and well known physical coupling technique.  One of ordinary skill in the art would have been motivated to have had the at least one layer of Sudo et al. (US 2017/0169860) be formed by solid-state deposition as taught/suggested by Lancaster-Larocque et al. (US 2015/0030379) since such is a notoriously old and well known physical coupling technique, and selecting a known physical coupling technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.  Since the joint line is covered in both Sudo et al. (US 2017/0169860) and Lancaster-Larocque et al. (US 2015/0030379), it is seen that both physical coupling techniques would provide a seal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688